Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 8, 10-12 and 17, drawn to the type of images within a vehicle are displayed, classified in B60R2300/60.
II. Claims 1, 4, 10 and 13, drawn to how (transparency) images within a vehicle are displayed, classified in B60k2370/18.
III. Claims 1, 5, 10 and 14, drawn to how (hardware) images within a vehicle are displayed, classified in B60K2370/52.
IV. Claims 1, 6, 10 and 15, drawn to idle states of the display, classified in G06F3/013.
V. Claims 1, 7, 10 and 16, drawn to method of transmitting image data, classified in B60R2300/50.
VI. Claims 1, 9, 10 and 18, drawn to screen hardware orientation, classified in B60K2700/00.
VII. Claims 19-20, drawn to transmission method, classified in H04W72/0413.
The inventions are independent or distinct, each from the other because:
Inventions I through VII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination is described by the current application to have separate/individual utility.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each subcombination requires vastly different search strategies and scopes of interpretation which would exponentially increase search, examination burden, and prosecution were they examined at the same time. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622